
	
		III
		112th CONGRESS
		2d Session
		H. CON. RES. 145
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 2, 2013
			Received
		
		CONCURRENT RESOLUTION
		Calling for universal condemnation of the
		  North Korean missile launch of December 12, 2012.
	
	
		Whereas United Nations Security Council Resolution 1695,
			 unanimously adopted on July 15, 2006, following a series of North Korean
			 missile firings on July 5, 2006, specifically condemned the Democratic People’s
			 Republic of Korea’s (North Korea) recent test-firing of a series of missiles,
			 and demanded that the North-East Asian country suspend all ballistic missile
			 related activity and reinstate its moratorium on missile launches;
		Whereas United Nations Security Council Resolution 1695
			 also required all Member States, in accordance with their national legal
			 authorities and legislation and consistent with international law, to exercise
			 vigilance and prevent missile and missile-related items, materials, goods, and
			 technology being transferred to North Korea’s missile or weapons of mass
			 destruction (WMD) programmes, and to prevent the procurement of missiles or
			 missile related-items, materials, goods, and technology from North Korea, and
			 the transfer of any financial resources in relation to North Korea’s missile or
			 WMD programmes;
		Whereas United Nations Security Council Resolution 1718,
			 adopted on October 14, 2006, decided that North Korea shall suspend all
			 activities related to its ballistic missile programme and in this context
			 re-establish its pre-existing commitments to a moratorium on missile
			 launching;
		Whereas United Nations Security Council Resolution 1718
			 also imposed a ban on the sales of military equipment and luxury goods to North
			 Korea as well as a ban on technology transfers;
		Whereas United Nations Security Council Resolution 1718
			 further required Member States to prevent the travel of North Korean officials
			 connected to the ballistic missile or nuclear programs, the inspection of cargo
			 from North Korea to assure it was not missile, WMD, or nuclear-related, and the
			 immediate freezing of funds, other financial assets, and economic resources
			 that support these illicit North Korean activities;
		Whereas United Nations Security Council Resolution 1874,
			 adopted on June 12, 2009, called upon Member States to inspect, seize, and
			 dispose of proscribed illicit North Korea items related to its missile,
			 nuclear, and WMD programmes and to prevent the provision of financial services
			 or the transfer to, through, or from their territory of any financial or other
			 assets or resources that could contribute to North Korea’s nuclear-related,
			 ballistic missile-related, or other WMD-related programmes or activities, and
			 by denying fuel or supplies to service the vessels carrying them;
		Whereas, on December 12, 2012, in flagrant defiance of
			 past United Nations Security Council resolutions, the international community,
			 and its Six-Party partners, North Korea launched a three-stage, long-range
			 missile, which overflew Japanese territory near Okinawa and dropped debris into
			 the Yellow Sea, the East China Sea, and waters adjacent to the
			 Philippines;
		Whereas North Korea’s latest provocative and defiant
			 action represents a direct threat to the United States Armed Forces in the
			 Asia/Pacific region and regional allies and friends, including Australia,
			 Japan, the Philippines, the Republic of Korea, Singapore, and Taiwan and is a
			 potential future threat to the United States and its people, including those
			 residing in Guam, Hawaii, Alaska, and the west coast of the United States
			 mainland; and
		Whereas there has been extensive cooperation on missile
			 development and military cooperation between the Governments of North Korea and
			 Iran that dates back to the 1980s: Now, therefore, be it
		
	
		That it is the sense of the Congress
			 that—
			(1)the North Korean missile launch of December
			 12, 2012, represents a flagrant violation of United Nations Security Council
			 resolutions 825 (1993), 1540 (2004), 1695 (2006), 1718 (2006), and 1874 (2009),
			 that North Korea continues to defy the United Nations, its Six-Party partners,
			 and the international community, and that the Member States should immediately
			 impose sanctions covered by these resolutions and censure North Korea;
			(2)all current
			 restrictions against the Government of North Korea, including sanctions that
			 ban the importation into the United States of North Korean products and goods,
			 should remain in effect until the Government of North Korea no longer engages
			 in activities that threaten United States interests and global peace and
			 stability;
			(3)the Government of China should cooperate
			 with the United States in pursuit of a new round of United Nations Security
			 Council sanctions, to pressure its North Korean partner, redouble its efforts
			 to prevent Chinese companies from transferring military and dual-use
			 technologies to North Korea, and to crack down on transshipments through China
			 that relate to North Korean military, missile, and nuclear programs and
			 proliferation activities; and
			(4)North Korea should abandon and dismantle
			 its provocative missile and nuclear weapons programs, cease its proliferation
			 activities, and come into immediate compliance with all relevant international
			 agreements and United Nations Security Council resolutions.
			
	
		
			Passed the House of
			 Representatives January 1, 2013.
			Karen L. Haas,
			Clerk
		
	
